department of the treasury yi internal_revenue_service p o box irs cincinnati oh release number release date date september employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend t state u date of formation v brand w company dear date july employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of t on u your articles of incorporation state that your purpose is to advertise and promote the products and services of the dealers of a particular brand of vehicle v the v dealers are your members your articles also state that your general purposes are e e e e to foster and promote retail trade and commerce in connection with the products and services of your members and to protect the same from unjust and unlawful exactions and impositions to foster and promote the interest of those persons firms and corporations engaged in the retailing of v vehicles in the central t area to conduct and operate means and places of disseminating information relative to the use of motor vehicles and promote the sale of motor vehicles and for such purposes to establish conduct and manage advertising and promotional campaigns exhibitions displays tests trials and demonstrations and to promote the establishment and maintenance of a high standard of business ethics by your members and by all other automobile dealers and to discourage the use of false or misleading advertising or any other business practice which may be detrimental to the public and the retail automobile industry your bylaws state that you have one class of members your members are limited to those persons firms and corporations actively engaged in the retailing of new v brand vehicles who are duly authorized holders of sales and service agreements for w vehicles for the v brand in order to be eligible to become a member you must be doing business in or about central t your application additionally states that your members must be participating in w’s local marketing program and contributing funds to the program at a rate established by the board according to your application_for exemption your sole purpose is to advertise and promote the products and services of v dealers in central t who are your members your members all have a common business_interest of selling new and used v vehicles parts and service your board members consist of representatives from your member dealerships your application states that you are not operating for or conducting business intended to produce a profit of any kind but only to further the common business interests of your members your activities are intended to improve the business conditions of the v dealers in central t by promoting the common products and services offered which will in turn enhance the business viability of each of your members you provided a transcript of one of your advertisements the advertisement displays the awards v vehicles have won it also mentions the current offers available to consumers when purchasing a v vehicle at the end of the advertisement it instructs the audience to visit the v dealers located in central t your members contribute funds on a monthly basis to cover your cost of doing business upon dissolution your remaining assets will be distributed to the members on a prorated basis law sec_501 of the code provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 defines a business league as an association having a common business_interest whose purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual members revrul_67_77 1967_1_cb_138 provides that an association of dealers which sold a particular make of automobile and that engaged in financing general advertising campaigns to promote the sale of that make was not exempt because it performed particular services for its members rather than promoting a line_of_business ie the automotive industry as a whole in national muffler dealers association inc organization that confines its membership to dealers franchised by a particular corporation and its activities to promoting the business interests of its members does not satisfy the line_of_business test of sec_1_501_c_6_-1 and is not a business league under sec_501 of the code v united_states 440_us_472 the court held that a trade in 667_fsupp_250 d c md the court held that an organization which served the needs of users of a specific brand of computers promoted only a segment of a line_of_business and was not exempt under sec_501 of the code the court concluded that the existence of an organization whose activities center on the needs of users of one particular product is indeed a useful sales tool in persuading potential customers to buy that particular computer brand and the manufacturer of that computer brand gains a competitive advantage over other computer manufacturers through such an organization letter rev catalog number 47628k in 948_f2d_360 7th cir the court concluded that an association of computer users did not qualify for exemption under sec_501 of the code because it benefited essentially users of ibm equipment the court stated that the organization also served as an influential marketing tool for ibm because the conferences it held allowed ibm to showcase its products and services application of law you are not a business league as described in sec_501 of the code and sec_1_501_c_6_-1 because your activities do not improve the business conditions of one or more lines of business rather you provide advertising services to your members you are nearly identical to the organization described in revrul_67_77 your advertising services further the business interests of your members your activities do not benefit the entire auto industry or improve the business conditions of the auto industry as a whole precluding you from exemption under sec_501 of the code like national muffler dealers association inc national prime users group inc and guide international corporation your membership consists of dealers of v a particular brand v dealers only represent a segment of the industry and not an entire line_of_business therefore you do not qualify from exemption under sec_501 of the code conclusion your activities are not directed to the improvement of business conditions of one or more lines of business you are performing services for your members who are dealers of a particular brand of vehicle by providing advertising on their behalf therefore you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
